EXHIBIT 10.9


Amendment No. 4 to Wale Oshodi’s Employment Agreement


This Amendment No. 4 (the “Amendment”), dated as of April 2, 2020 (the
“Effective Date”), is between International Seaways, Inc. (the “Company”) and
Adewale O. Oshodi (the “Executive”).
WHEREAS, Overseas Shipholding Group, Inc. (“OSG”) and the Executive previously
entered into an employment agreement, dated September 29, 2014 and as amended as
of March 2, 2015, which was assumed by the Company and subsequently further
amended as of November 7, 2017 and April 5, 2019 (the “Employment Agreement”).
WHEREAS, the Employment Agreement was assigned to the Company on November 30,
2016 in connection with the spin-off of the Company from OSG (the “Assignment”).
WHEREAS, pursuant to Section 13(g) of the Employment Agreement, following the
Assignment, references to “the Company” in the Employment Agreement constitute a
reference to the Company (rather than to OSG).
WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, conditioned and effective upon the
occurrence of the Closing and the Assignment, the parties agree as follows:
1.
Section 3(a) is hereby amended by replacing “$260,957” with “$268,785”.

2.
Except as provided herein, the terms and conditions of the Employment Agreement
shall remain in full force and effect and shall be binding on the Company in the
same manner and to the same extent as on OSG if no assignment to the Company had
taken place.

3.
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 [Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.
Adewale O. Oshodi




/s/ Adewale O. Oshodi          



International Seaways, Inc.




/s/ Lois K. Zabrocky              

Name: Lois K. Zabrocky
Title:  President and Chief Executive Officer







